DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Receipt is acknowledged of the amendment filed 10/18/2022. Claims 1, 7 and 8 have been amended. No claims have been added. No claims have been cancelled. Claims 1-8 are pending and an action is as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US 2021/0135808 (hereinafter Choi), in view of Huawei et al. “UL SRS design for beam management, CSI acquisition,” 3GPP TSG RAN WG1 Meeting #89 R1-1706938 (submitted by Applicant in IDS filed 11/30/2021 reference index: AX of IDS) (hereinafter Huawei).

Regarding claim 1, Choi teaches a communication system, comprising:
a base station [See Choi, Figs. 1 & 5, ¶113 & ¶119]; and
a plurality of terminal devices (Choi, Figure 1, the plurality of UE indicated by the many users of Figure 5 and ¶119 recitation of “each UE”) configured to perform radio communication with the base station [See Choi, Figures 1 & 5 (which express the wireless communication relationship between the BS and each UE)], wherein when one slot includes a sounding reference signal (SRS) symbol range consisting of one or more symbols allocated to an SRS of a first terminal device (the slot including SRS range of symbols allocated to UE 1, which is shown as the localized SRS transmission area for UE 1 in Choi, Figure 11), a first symbol range consisting of one or more symbols before the SRS symbol range (the symbols to the left of the localized SRS transmission area for UE 1 as shown in Choi, Figure 11), and a second symbol range consisting of one or more symbols after the SRS symbol range (the symbols to the right of the SRS transmission area for UE 1 as shown in Choi, Figure 11), a second terminal device different from the first terminal device performs uplink communication to the base station using at least one of the first symbol range and the second symbol range (UE 0 performs localized PUSCH transmissions which are uplink transmission to the base station using the first symbol range to the left of the localized SRS transmission area for UE 1 and using the second symbol range to the right of the localized SRS transmission area for UE1) [See Choi, Figure 11],
the first symbol range is not the SRS symbol range (The first symbol range to the left of the localized SRS transmission area for UE 1 is not the localized SRS transmission area for UE1, interpreted as the SRS symbol range as indicated above [See Choi, Figure 11]), and
the second symbol range is not the SRS symbol range (The second symbol range to the right of the localized SRS transmission area for UE1 is not the localized SRS transmission area for UE1, interpreted as the SRS symbol range as indicated above [See Choi, Figure 11]).
	(Note Choi, Figure 20 also details features of claim 1 using the similar rationale with UL regions for any UE to the left (first symbol range) and right (second symbol range) of the SRS region for the UE (SRS symbol range), wherein the SRS symbol range and wherein the first symbol range is not the SRS symbol range (as shown without overlap in Figure 20) and the second symbol range is not the SRS symbol range (also as shown without overlap in Figure 20), but it does not explicitly teach wherein the first terminal device performs uplink communication to the base station using both of the first symbol range and the second symbol range.
	However, wherein the first terminal device performs uplink communication to the base station using both of the first symbol range and the second symbol range when considering the following diagram below:

    PNG
    media_image1.png
    229
    536
    media_image1.png
    Greyscale

	In the above diagram, Huawei teaches wherein one slot includes a SRS symbol range consisting of one or more symbols allocated to an SRS of a first terminal device (UE) (symbol(s) of SRS in the top row of the Co-existence of SRS and PUSCH in Fig. 1 of Huawei), a first symbol range consisting of one or more symbols before the SRS symbol range (symbols of PUSCH before (on the left side of) the SRS in the top row of the Co-existence of SRS and PUSCH in Fig. 1 of Huawei), and a second symbol range consisting of one or more symbols after the SRS symbol range (symbols of PUSCH after (on the right side of) the SRS in the top row of the Co-existence of SRS and PUSCH in Fig. 1 of Huawei), a second terminal device different from the first terminal device performs uplink communication to the base station using both of the first symbol range and the second symbol range (Proposal 6 states that there may be different UEs that transmit during the same symbols and support multiplexing of SRS and PUSCH during the same symbol. Huawei Fig. 1 suggests via the illustration of Fig. 1 that the first and a different (second) UE may transmit PUSCH in the first and second rows during the same symbols shown in the top and second from the top row of the “Co-existence of SRS and PUSCH” diagram as the first symbols to the left of the SRS (SRS in the top row) in common that are used only for PUSCH in the top and second from the top rows – representing the first symbol range- and that the first and a different (second) UE may transmit PUSCH in the first and second rows during the same symbols shown in the top and second from the top row of the “Co-existence of SRS and PUSCH” diagram as the first symbols to the right of the SRS (SRS in the top row) in common that are used only for PUSCH in the top and second from the top rows – representing the second symbol range-). Therefore, the Huawei reference discloses that the second terminal device different from the first terminal device performs uplink communication to the base station using both of the first symbol range and the second symbol range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Choi, indicating a system and method for communicating between a base station of a plurality of UE using SRS and PUSCH transmissions, with the teachings of Huawei, indicating that the different UEs may utilized symbols that are within symbol ranges that are not in the SRS range of a first UE’s allocated SRS, thus using the symbols before and after the first UE’s allocated SRS. The resulting benefit would have been increased resource utilization and efficiency.

Regarding claim 7, Choi teaches a base station (BS) configured to perform radio communication with a plurality of terminal devices (UE also shown as users) [See Choi, Figure 1 (BS & UE) and Figure 5, UE/users ( the plurality of UE indicated by the many users of Figure 5 and ¶119 recitation of “each UE”)], wherein when one slot includes a sounding reference signal (SRS) symbol range consisting of one or more symbols allocated to an SRS of a first terminal device (the slot including SRS range of symbols allocated to UE 1, which is shown as the localized SRS transmission area for UE 1 in Figure 11), a first symbol range consisting of one or more symbols before the SRS symbol range (the symbols to the left of the localized SRS transmission area for UE 1 as shown in Figure 11), and a second symbol range consisting of one or more symbols after the SRS symbol range (the symbols to the right of the SRS transmission area for UE 1 as shown in Figure 11), the base station performs uplink communication with a second terminal device different from the first terminal device using at least one of the first symbol range and the second symbol range (UE 0 performs localized PUSCH transmissions which are uplink transmission to the base station using the first symbol range to the left of the localized SRS transmission area for UE 1) [See Figure 11],
the first symbol range is not the SRS symbol range (The first symbol range to the left of the localized SRS transmission area for UE 1 is not the localized SRS transmission area for UE1, interpreted as the SRS symbol range as indicated above [See Figure 11]), and
the second symbol range is not the SRS symbol range (The second symbol range to the right of the localized SRS transmission area for UE1 is not the localized SRS transmission area for UE1, interpreted as the SRS symbol range as indicated above [See Figure 11]), but it does not explicitly teach wherein the first terminal device performs uplink communication to the base station using both of the first symbol range and the second symbol range.
	However, wherein the first terminal device performs uplink communication to the base station using both of the first symbol range and the second symbol range when considering the following diagram below:

    PNG
    media_image1.png
    229
    536
    media_image1.png
    Greyscale

	In the above diagram, Huawei teaches wherein one slot includes a SRS symbol range consisting of one or more symbols allocated to an SRS of a first terminal device (UE) (symbol(s) of SRS in the top row of the Co-existence of SRS and PUSCH in Fig. 1 of Huawei), a first symbol range consisting of one or more symbols before the SRS symbol range (symbols of PUSCH before (on the left side of) the SRS in the top row of the Co-existence of SRS and PUSCH in Fig. 1 of Huawei), and a second symbol range consisting of one or more symbols after the SRS symbol range (symbols of PUSCH after (on the right side of) the SRS in the top row of the Co-existence of SRS and PUSCH in Fig. 1 of Huawei), a second terminal device different from the first terminal device performs uplink communication to the base station using both of the first symbol range and the second symbol range (Proposal 6 states that there may be different UEs that transmit during the same symbols and support multiplexing of SRS and PUSCH during the same symbol. Huawei Fig. 1 suggests via the illustration of Fig. 1 that the first and a different (second) UE may transmit PUSCH in the first and second rows during the same symbols shown in the top and second from the top row of the “Co-existence of SRS and PUSCH” diagram as the first symbols to the left of the SRS (SRS in the top row) in common that are used only for PUSCH in the top and second from the top rows – representing the first symbol range- and that the first and a different (second) UE may transmit PUSCH in the first and second rows during the same symbols shown in the top and second from the top row of the “Co-existence of SRS and PUSCH” diagram as the first symbols to the right of the SRS (SRS in the top row) in common that are used only for PUSCH in the top and second from the top rows – representing the second symbol range-). Therefore, the Huawei reference discloses that the second terminal device different from the first terminal device performs uplink communication to the base station using both of the first symbol range and the second symbol range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Choi, indicating a system and method for communicating between a base station of a plurality of UE using SRS and PUSCH transmissions, with the teachings of Huawei, indicating that the different UEs may utilized symbols that are within symbol ranges that are not in the SRS range of a first UE’s allocated SRS, thus using the symbols before and after the first UE’s allocated SRS. The resulting benefit would have been increased resource utilization and efficiency.


Regarding claim 8, Choi teaches a terminal device (a UE, such as UE 0) that performs radio communication with a base station (BS) configured to perform the radio communication with a plurality of terminal devices [See Choi, Figures 1 and 5 wherein the BS is engaging in radio communication with a plurality of users, also interpreted as UEs], wherein when one slot includes a sounding reference signal (SRS) symbol range consisting of one or more symbols allocated to an SRS of another terminal device (the slot including SRS range of symbols allocated to UE 1, which is shown as the localized SRS transmission area for UE 1 in Figure 11), a first symbol range consisting of one or more symbols before the SRS symbol range (the symbols to the left of the localized SRS transmission area for UE 1 as shown in Figure 11), and a second symbol range consisting of one or more symbols after the SRS symbol range (the symbols to the right of the SRS transmission area for UE 1 as shown in Figure 11), the terminal device performs uplink communication using at least one of the first symbol range and the second symbol range (UE 0 performs localized PUSCH transmissions which are uplink transmission to the base station using the first symbol range to the left of the localized SRS transmission area for UE 1) [See Choi, Figure 11],
the first symbol range is not the SRS symbol range (The first symbol range to the left of the localized SRS transmission area for UE 1 is not the localized SRS transmission area for UE1, interpreted as the SRS symbol range as indicated above [See Choi, Figure 11]), and
the second symbol range is not the SRS symbol range (The second symbol range to the right of the localized SRS transmission area for UE1 is not the localized SRS transmission area for UE1, interpreted as the SRS symbol range as indicated above [See Choi, Figure 11]) , but it does not explicitly teach wherein the first terminal device performs uplink communication to the base station using both of the first symbol range and the second symbol range.
	However, wherein the first terminal device performs uplink communication to the base station using both of the first symbol range and the second symbol range when considering the following diagram below:

    PNG
    media_image1.png
    229
    536
    media_image1.png
    Greyscale

	In the above diagram, Huawei teaches wherein one slot includes a SRS symbol range consisting of one or more symbols allocated to an SRS of a first terminal device (UE) (symbol(s) of SRS in the top row of the Co-existence of SRS and PUSCH in Fig. 1 of Huawei), a first symbol range consisting of one or more symbols before the SRS symbol range (symbols of PUSCH before (on the left side of) the SRS in the top row of the Co-existence of SRS and PUSCH in Fig. 1 of Huawei), and a second symbol range consisting of one or more symbols after the SRS symbol range (symbols of PUSCH after (on the right side of) the SRS in the top row of the Co-existence of SRS and PUSCH in Fig. 1 of Huawei), a second terminal device different from the first terminal device performs uplink communication to the base station using both of the first symbol range and the second symbol range (Proposal 6 states that there may be different UEs that transmit during the same symbols and support multiplexing of SRS and PUSCH during the same symbol. Huawei Fig. 1 suggests via the illustration of Fig. 1 that the first and a different (second) UE may transmit PUSCH in the first and second rows during the same symbols shown in the top and second from the top row of the “Co-existence of SRS and PUSCH” diagram as the first symbols to the left of the SRS (SRS in the top row) in common that are used only for PUSCH in the top and second from the top rows – representing the first symbol range- and that the first and a different (second) UE may transmit PUSCH in the first and second rows during the same symbols shown in the top and second from the top row of the “Co-existence of SRS and PUSCH” diagram as the first symbols to the right of the SRS (SRS in the top row) in common that are used only for PUSCH in the top and second from the top rows – representing the second symbol range-). Therefore, the Huawei reference discloses that the second terminal device different from the first terminal device performs uplink communication to the base station using both of the first symbol range and the second symbol range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Choi, indicating a system and method for communicating between a base station of a plurality of UE using SRS and PUSCH transmissions, with the teachings of Huawei, indicating that the different UEs may utilized symbols that are within symbol ranges that are not in the SRS range of a first UE’s allocated SRS, thus using the symbols before and after the first UE’s allocated SRS. The resulting benefit would have been increased resource utilization and efficiency.

Regarding claim 3, Choi, in view of Huawei teaches wherein the communication system according to claim 1, wherein when a plurality of the first terminal devices transmit a plurality of the SRSs (See Figure 11 which depict the transmission of localized SRS transmissions on a UE specific basis), the second terminal device performs the uplink communication outside a range from start of the SRS symbol range that is started earliest to end of the SRS symbol range that is ended latest in the one slot  ([Choi, Figure 11] the second UE being indicated as UE 0 performs an uplink transmission “UE 0 PUSCH” outside of the range from the earliest localized SRS to the end the SRS transmissions as depicted in Figure 11 of Choi).

Regarding claim 4, Choi, in view of Huawei teaches that the communication system according to claim 1, wherein the second terminal device stops the uplink communication in the entire SRS symbol range ([Choi, Figure 11] the second terminal, shown as UE 0, stops the PUSCH transmission, interpreted as the uplink communication, for the entire range of symbols allocated for SRS).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, in view of Huawei as applied to claim 1 above, and further in view of Nogami et al. US 2017/0325258 (hereinafter Nog).

Regarding claim 2, Choi teaches the communication system according to claim 1 (see the above rejection of claim 1), but it does not explicitly teach wherein the SRS is transmitted in the first slot and not in the second slot. 
However, Nog teaches wherein when the SRS is transmitted in a first slot and the SRS is not transmitted in a second slot, the second terminal device performs the uplink communication in the second slot by reflecting the first symbol range and the second symbol range of the first slot to the second slot [Nog teaches wherein the SRS 803 may be transmitted by the UE, in this case it would be the second UE, in the first slot of the subframe, being the left hand side of the subframe 805c, wherein the UE will transmit an uplink signal in the PUSCH in the second slot, being the right half of the subframe.]
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Choi, in view of Huawei indicating a system and method for transmitting uplink transmissions of UEs over the PUSCH and partitioning this region from the SRS transmission amongst the multiplexed UE in communication with the base station, with the teachings of Nog indicating that SRS does not explicitly have to be transmitted at the end of the subframe, but instead may be transmitted at the beginning of the subframe. The benefiting result would have been the ability to over different configurable subframe configurations for transmitting and receiving SRS transmission in order to allow the network to estimate the quality of the channel at different points in time prior to the transmission of the PUSCH.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, in view of Huawei as applied to claim 1 above, and further in view of Manolakos et al. US 2018/0278384 (hereinafter Manol).

Regarding claim 5, Choi, in view of Huawei teaches the communication system according to claim 1, wherein the performs SRS and uplink transmissions in the PUSCH, but it does not teach wherein second terminal device stops the uplink communication in a part of the SRS symbol range, and performs the uplink communication in the remaining parts of the SRS symbol range. 
However, Manol teaches second terminal device stops the uplink communication in a part of the SRS symbol range, and performs the uplink communication in the remaining parts of the SRS symbol range (Manol depicts in Figure 5 wherein the UE device transmits uplink transmissions in the PUSCH (white areas) of the slot for the UL transmission 504 wherein the transmission by the UE is stopped in a part of the SRS symbol range (being the symbols from left to right for 508-510 SRS transmissions). More specifically, the UE transmitting the UL signal in the PUSCH stops transmitting in part of the SRS symbol range, so as to allow other UEs to transmit their respective SRS (rate matching as per Choi ¶59), and then the UE that resumes transmitting the uplink transmission for the PUSCH in the remaining part of the SRS symbol range) and also in Figure 4 (using a different uplink transmission technique) - See Image 5 below]. 

    PNG
    media_image2.png
    709
    537
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Choi, in view of Huawei indicating a system and method for transmitting uplink transmissions of UEs over the PUSCH and partitioning this region from the SRS transmission amongst the multiplexed UE in communication with the base station, with the teachings of Manol indicating that SRS puncturing or rate matching of the PUSCH to allow for the transmission of SRS within the SRS range. The resulting benefit of the combination would have been to allow for additional uplink transfer rates while preventing collisions between SRS transmission of the other multiplexed UEs.

Regarding claim 6, the combination of Choi, in view of Huawei and Manol teaches the communication system according to claim 5, wherein the part of the SRS symbol range is at least one physical resource block (PRB) or at least one resource element (RE) which is allocated to the SRS [Choi, ¶67/Table 1 discloses the SRS transmission resources for the UEs and the starting physical resource block assignment, additionally ¶69/Table 3 discloses that “The SRS transmission bandwidth and starting physical resource block assignment…”, lastly Figure 11 shows each of the resource elements for transmitting the SRS].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/Primary Examiner, Art Unit 2467